Memorandum by Harrison, J.
Motion for an order striking out the answer and for summary judgment in favor of the plaintiff is denied.
Cross motion for summary judgment in favor of defendant is granted. The plaintiff has pleaded the written contract For the plaintiff to recover, he must show that he was admitted to a hospital as a registered bed patient. From the proof oil the original motion aiid the proof on this cross motion, it appears definitely that he was not a registered bed patient of a hospital within the contract pleaded. Other issues raised are not necessary to determine this motion. Since plaintiff cannot, under the special facts and circumstances pleaded, sustain the burden of proof. on this main issue, the complaint must be dismissed and judgment under the rule accordingly for the defendant.